Moyer, C.J.,
dissenting.
*261{¶ 19} Attorney dishonesty is a serious problem, one that we have chosen to combat with real suspensions from the practice of law: “[W]hen an attorney engages in a course of conduct that violates DR 1-102(A)(4), the attorney will be actually suspended from the practice of law for an appropriate period of time.” (Emphasis added.) Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 191, 658 N.E.2d 237. In imposing a 12-month stayed suspension, the majority suggests that the mitigating evidence warrants an exception to this general rule. Because I cannot overlook the serious dishonesty committed by respondent, I respectfully dissent.
{¶ 20} Respondent was faced with a difficult situation. Unable to find a required expert witness to support his clients’ medical-malpractice ease, he knew that the claim would fail. The right thing to do would have been to call his clients and apprise them of the bad news. Instead, respondent did nothing. When the case was dismissed after he chose not to respond to a motion to summary judgment, he should have informed his clients of this new development. Instead, respondent gave his clients no information for over two years. When they finally sought a status update, he should have told them the truth about their case. Instead, respondent fabricated a story, telling them that the case was ongoing and that he could settle it for them. He ultimately gave them $16,000 of his own money, but funneled it through his IOLTA account to continue the illusion he had crafted.
{¶ 21} Exceptions from the general suspension rule may be warranted when an “abundance of mitigating evidence” requires a different result. See Disciplinary Counsel v. Markijohn, 99 Ohio St.3d 489, 2003-Ohio-4129, 794 N.E.2d 24, ¶ 8. The type of evidence needed to escape suspension is not present here.
{¶ 22} While I respect the fact that respondent has no prior disciplinary record, fully cooperated in the proceedings, and accepted responsibility for his actions, these factors are not enough on their own to overcome an extended pattern of unabashed dishonesty toward a client. See Disciplinary Counsel v. Rooney, 110 Ohio St.3d 349, 2006-Ohio-4576, 853 N.E.2d 663, ¶ 9-13. Likewise, the fact that respondent did not seek to financially exploit his clients does not warrant an exception. Dishonesty to cover one’s embarrassment of the truth is still unacceptable; dishonesty is dishonesty, regardless of the motive. See Disciplinary Counsel v. King, 103 Ohio St.3d 438, 2004-Ohio-5470, 816 N.E.2d 1040, ¶ 28. The absence of financially motivated deception certainly warrants a lesser actual suspension, but it does not eliminate the requirement altogether.
{¶ 23} Therefore, I see no evidence to support a fully stayed sanction but also recognize the mitigating factors favoring respondent. Weighing his multiyear course of dishonest behavior culminating in a fabricated settlement against his previously unblemished record, full cooperation in these proceedings, and accep*262tance of responsibility as well as the lack of financial harm to his clients, I would suspend him from the practice of law for 12 months with six months stayed.
Jonathan E. Coughlan, Disciplinary Counsel, and Philip A. King, Assistant Disciplinary Counsel, for relator.
Benesch, Friedlander, Copian & Aronoff, L.L.P., C. David Paragas, and Ronald L. House, for respondent.
O’Connor, J., concurs in the foregoing opinion.